DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 14, in the reply filed on June 8, 2022 is acknowledged.  The traversal is on the ground(s) that the Groups I and II are obvious variants of each other and should be examined together.  This is not found persuasive because the special technical feature does not provide a contribution over the prior art as shown by the rejections made over the art below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the nonwoven material and the circle area shown in Figures 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “25 to 15625 glue dots per 625 mm2”, and the claim also recites “preferably 100 to 6400 glue dots per 625 mm2”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The phrase “the adhesive frieze tape has a thickness of 15 to 80 pm” in claim 12 is unclear which renders the claims vague and indefinite.  The filed specification does not support a thickness that small.  The specification appears to support measurements units of “µm” as the substrate thickness is stated to be 8 to 40µm on Page 5 and the overall thickness of the tape if 15 to 80 µm on page 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 12 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schäfer et al. (WO 2015/197113 A1).

 A machine-generated translation of WO 2015/197113 A1 accompanies this action.  In reciting this rejection, the Examiner will cite this translation.

Schäfer et al. disclose a frieze tape for attachment to a ceiling or a wall (Page 1, Abstract and first line of description), the frieze tape comprising a layer of permeable non-woven material (Page 2, lines 34 – 37) and an adhesive layer attached to the permeable non-woven material (Page 3, lines 1 – 5), the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Page 3, lines 14 – 18) as in claim 1. With respect to claim 2, the adhesive layer is a self-adhesive layer (Page 3, lines 1 – 5). Regarding claim 3, the adhesive layer has a weight in the range of 3 to 60 g/m2 (Page 3, lines 18 – 19).  For claim 4, the adhesive layer comprises a regular pattern of glue dots (Page 3, lines 14 – 18). In claim 5, each glue dot has an identical size of a diameter in the range between 0.1 to 4.0 mm (Page 5, line 16). With regard to claim 6, the regular pattern comprises 25 to 15625 glue dots per 625 mm2, preferably 100 to 6400 glue dots per 625 mm2 (Page 4, line 25 to Page 5, line 42). With respect to claim 8, the adhesive layer comprises a polymer material, and wherein the polymer material preferably comprises at least one of the group of acrylates and rubber (Page 3, lines 1 – 5). Regarding claim 9, the adhesive layer comprises a hot melt adhesive, a dispersion-based adhesive or a solvent-based adhesive (Page 3, lines 1 – 5). For claim 10, the layer of permeable non-woven material comprises a non-woven material of at least 30 to 100 weight % synthetic-fibers (Page 2, lines 38 – 39, wherein artificial fibers are equivalent to synthetic materials). In claim 11, the adhesive frieze tape has a grammage of 15 to 100 g/m2 (Page 4, line 25 to Page 5, line 42, wherein the adhesive weight meets the grammage).  With regard to claim 12, the adhesive frieze tape has a thickness of 15 to 80 µm (Page 2, line 46) . As in claim 14, the frieze tape has a width of 3 cm to 30 cm (Page 2, lines 1 – 3).

Claims 1, 4, 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hooft (USPN 8,153,219).

Hooft discloses a frieze tape (Figures; Abstract) for attachment to a ceiling or a wall (Abstract), the frieze tape comprising a layer of permeable non-woven material (Claim 4; Column 3, lines 9 – 11) and an adhesive layer attached to the permeable non-woven material (Claim 1), the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Figures, #13; Claim 1) as in claim 1. For claim 4, the adhesive layer comprises a regular pattern of glue dots (Figures, #13). As in claim 7, the adhesive layer is applied as a regular pattern comprising glue stripes or as an irregular pattern comprising glue stripes (Figure 2, #12). For claim 10, the layer of permeable non-woven material comprises a non-woven material of at least 30 to 100 weight % synthetic-fibers (Column 3, lines 9 – 11, wherein polyester is synthetic). As in claim 14, the frieze tape has a width of 3 cm to 30 cm (Column 3, lines 43 – 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer et al. (WO 2015/197113 A1).

 A machine-generated translation of WO 2015/197113 A1 accompanies this action.  In reciting this rejection, the Examiner will cite this translation.

Schäfer et al. disclose a frieze tape for attachment to a ceiling or a wall (Page 1, Abstract and first line of description), the frieze tape comprising a layer of permeable non-woven material (Page 2, lines 34 – 37) and an adhesive layer attached to the permeable non-woven material (Page 3, lines 1 – 5), the adhesive layer being applied to one side of the non-woven material in a pattern comprising sections without adhesive applied thereto (Page 3, lines 14 – 18).  However, Schäfer et al. fail to disclose the air permeability of adhesive frieze tape is 2000 to 7000 1/(m2s).  

With regard to the limitation of “the air permeability of adhesive frieze tape is 2000 to 7000 1/(m2s)”, Schäfer et al. clearly discloses that the tape has an adhesive layer has a weight in the range of 3 to 60 g/m2 (Page 3, lines 18 – 19), each glue dot has an identical size of a diameter in the range between 0.1 to 4.0 mm (Page 5, line 16) and a regular pattern comprises 25 to 15625 glue dots per 625 mm2, preferably 100 to 6400 glue dots per 625 mm2 (Page 4, line 25 to Page 5, line 42), the adhesive layer comprises a polymer material, and wherein the polymer material preferably comprises at least one of the group of acrylates and rubber (Page 3, lines 1 – 5), the layer of permeable non-woven material comprises a non-woven material of at least 30 to 100 weight % synthetic-fibers (Page 2, lines 38 – 39, wherein artificial fibers are equivalent to synthetic materials), the tape has a grammage of 15 to 100 g/m2 (Page 4, line 25 to Page 5, line 42, wherein the adhesive weight meets the grammage), a thickness of 15 to 80 µm (Page 2, line 46), and a width of 3 cm to 30 cm (Page 2, lines 1 – 3).  Therefore, due to the common materials, thickness, width and coating of the adhesive material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the air permeability of adhesive frieze tape would be 2000 to 7000 1/(m2s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 14, 2022